DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Reason for Allowance

Claims 1-2, and 6-12, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 07/06/2022 in an after final and a thorough search the closest prior arts WU (US 2017/0262092 A1), in view of HAN et al. (US 2016/0117051 A1), and in further view of TANAKA et al. (US 2018/0074641 A1), and in further view of NORDLINDER (US 2013/0215004 A1), and in further view of Agari et al. (US 2010/0253647 A1), and in further view of JANG et al. (US 2019/0102021 A1), and in further view of Koo (US 20160231854 A1), and in further view of Imanilov  (US 20180253183 A1), and in further view of WEINERTH (US 20170315655 A1), and in further view of Lillie et al. (US 20130127779 A1), and in further view of Yu (US 20190124956 A1), and in further view of Krenik et al. (US 20120056841 A1),  in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the basic response signal is generated by converting data for the pattern stored in the memory into an analog signal and adjusting a gain or an offset of the analog signal, as claimed in claim 1. 

With regards to independent claim 10, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the driving circuit generates the first frequency driving signals and the second frequency driving signals using an exclusive OR (XOR) logic element into one input terminal of which a square wave having a specific frequency is inputted and into another terminal of which a code value or an inversed code value is inputted, as claimed in claim 10. 

With regards to independent claim 11, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
generating a plurality of first frequency driving signals and a plurality of second frequency driving signals using an exclusive OR (XOR) logic element into one input terminal of which a square wave having a specific frequency is inputted and into another terminal of which a code value or an inversed code value is inputted, as claimed in claim 11. 

The dependent claims 2, 6-9, and 12, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628